Title: To George Washington from Thomas-Antoine, chevalier de Mauduit du Plessis, 10 November 1780
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George


                        
                            My General
                            Newport 10 9bre 1780
                        
                        An American soldier takes the liberty to call himself to your Memory, Devoted as your whole attention to the
                            important concerns of the Country; I have not Call’d yet any part of it, to assure you that my heart will be alwais full
                            of your goodness too me. I hope to have in a few weeks the honor to present you my respects, excuse me, I beg you, if I
                            don’t express my-self in English, as I wish, to explain all what I feel for your Excellency, the General Chastellux who has
                            some benevolence, can be the interpreter of My sentiments. I have the Honor to be With the Most affectionate attachment,
                            and unfeigned Respect Your Excellency’s Most obedient servant
                        
                            Le Che. De Mauduit Duplessis
                            first A. Major of the Army of the french Army.
                        
                    